DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Transmittal Letter portion of the IDS filed 4/18/22 includes a listing of 2 documents which are not listed on the accompanying IDS form PTO/SB/08.  This fails to comply with 37 CFR 1.98(a)(1), which requires a column that provides a blank space next to each document to be considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 10-14 of U.S. Patent No. 11,322,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,322,966 as noted below.
Application 17/723088
U.S. Patent No. 11,322,966
1. An apparatus, comprising: a controller configured to: control a power converter configured to convert between a first voltage and a second voltage different than the first voltage; exchange signaling with each battery module of a set of battery modules, wherein the set of battery modules is configured to receive power from or output power to the power converter at the first voltage; and implement a set of battery management functions for the set of battery modules based at least in part on exchanging the signaling with each battery module of the set of battery modules.
1. An apparatus, comprising: a string of battery modules, wherein the string of battery modules is configured to collectively receive or output power at a first voltage; a plurality of module-level battery management systems, each of the plurality of module-level battery management systems configured to implement a set of module-level battery management functions for a respective battery module of the string of battery modules; a power converter coupled with the string of battery modules and configured to convert between the first voltage and a second voltage different than the first voltage, wherein the power converter comprises one or more switches; and a controller configured to: receive signaling from each of the plurality of module-level battery management systems; control the one or more switches of the power converter based at least in part on the signaling received from each of the plurality of module-level battery management systems; and implement a set of string-level battery management functions for the string of battery modules based at least in part on the signaling received from each of the plurality of module-level battery management systems.
Claim 2
Claim 10
Claims 3-4
Claim 2
Claims 7-8
Claim 11
Claim 10
Claims 1 and 12
Claim 11
Claim 8
Claims 12-14
Claims 12-14, respectively


Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,322,966 in view of Maksimovic (US 2014/0042815).
With respect to claim 5 of the instant application, claim 1 of U.S. Patent No. 11,322,966 does not expressly disclose wherein the controller is configured to: receive signaling indicating a magnitude of an input current for the power converter, signaling indicating a magnitude of an output current for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input current for the power converter, the signaling indicating the magnitude of the output current for the power converter, or both.
Maksimovic discloses wherein the controller is configured to: receive signaling indicating a magnitude of an input current for the power converter, signaling indicating a magnitude of an output current for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input current for the power converter, the signaling indicating the magnitude of the output current for the power converter, or both (para 0055, 0061-0062, and 0065), in order to provide more accurate monitoring and control of the system, which in turn will help improve efficiency and safety during operation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the reception of signaling indicating a magnitude of input or output currents of the power converter in the device of claim 1 of U.S. Patent No. 11,322,966, as did Maksimovic, so that the system could provide more accurate monitoring and control, which in turn would help improve efficiency and safety during operation.
With respect to claim 6 of the instant application, claim 1 of U.S. Patent No. 11,322,966 does not expressly disclose wherein the controller is configured to: receive signaling indicating a magnitude of an input voltage for the power converter, signaling indicating a magnitude of an output voltage for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input voltage for the power converter, the signaling indicating the magnitude of the output voltage for the power converter, or both.
Maksimovic discloses wherein the controller is configured to: receive signaling indicating a magnitude of an input voltage for the power converter, signaling indicating a magnitude of an output voltage for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input voltage for the power converter, the signaling indicating the magnitude of the output voltage for the power converter, or both (para 0055, 0061-0062, and 0064-0066), in order to provide more accurate monitoring and control of the system, which in turn will help improve efficiency and safety during operation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the reception of signaling indicating a magnitude of input or output voltages of the power converter in the device of claim 1 of U.S. Patent No. 11,322,966, as did Maksimovic, so that the system could provide more accurate monitoring and control, which in turn would help improve efficiency and safety during operation.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,322,966 in view of Nakao (US 2021/0091577).
With respect to claim 9 of the instant application, claim 1 of U.S. Patent No. 11,322,966 does not expressly disclose wherein the controller is configured to: control a conditioning circuit to precharge an input voltage the power converter, an output voltage of the power converter, or both; couple a first node of the power converter with the set of battery modules after precharging the input voltage the power converter, the output voltage of the power converter, or both; and couple a second node of the power converter with a load or power source after precharging the input voltage the power converter, the output voltage of the power converter, or both.
Nakao discloses an electric storage system which includes the use of a precharge unit (para 0329 and 0333-0339), in order to help suppress the occurrence of inrush current immediately after energizing a load and to help prevent the overcharge of an electric storage unit.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to control a conditioning circuit for precharge and to control the coupling between the components in the device of claim 1 of U.S. Patent No. 11,322,966, as did Nakao, so that the system could suppress the occurrence of inrush current after energizing a load or to help prevent the overcharge of an electric component. 

Claims 1-4, 7, 8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-14, and 16-20 of U.S. Patent No. 11,509,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,509,155 as noted below.
Application 17/723088
U.S. Patent No. 11,509,155
1. An apparatus, comprising: a controller configured to: control a power converter configured to convert between a first voltage and a second voltage different than the first voltage; exchange signaling with each battery module of a set of battery modules, wherein the set of battery modules is configured to receive power from or output power to the power converter at the first voltage; and implement a set of battery management functions for the set of battery modules based at least in part on exchanging the signaling with each battery module of the set of battery modules.
1. An apparatus, comprising: a set of battery modules, wherein the set of battery modules is configured to collectively receive or output power at a first voltage; a plurality of module-level battery management systems, each of the plurality of module-level battery management systems configured to implement a plurality of module-level battery management functions for a respective battery module of the set of battery modules; a power converter coupled with the set of battery modules and configured to convert between the first voltage and a second voltage different than the first voltage, wherein the power converter comprises one or more switches; and a controller configured to: receive signaling from each of the plurality of module-level battery management systems; control the one or more switches of the power converter based at least in part on the signaling received from each of the plurality of module-level battery management systems; and implement a plurality of set-level battery management functions for the set of battery modules based at least in part on the signaling received from each of the plurality of module-level battery management systems.
Claim 2
Claim 16
Claims 3-4
Claim 2
Claims 7-8
Claim 17
Claim 10
Claims 1 and 18
Claim 11, where the claim uses the conjunction “or” which means that any one of the limitations can be selected, therefore the claims are coextensive in scope and directed to the same invention.  Additionally, note the use of the phrase “or any combination thereof.”
Claims 8-14
Claims 12-14
Claims 18-20, respectively


Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,509,155 in view of Maksimovic (US 2014/0042815).
With respect to claim 5 of the instant application, claim 1 of U.S. Patent No. 11,509,155 does not expressly disclose wherein the controller is configured to: receive signaling indicating a magnitude of an input current for the power converter, signaling indicating a magnitude of an output current for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input current for the power converter, the signaling indicating the magnitude of the output current for the power converter, or both.
Maksimovic discloses wherein the controller is configured to: receive signaling indicating a magnitude of an input current for the power converter, signaling indicating a magnitude of an output current for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input current for the power converter, the signaling indicating the magnitude of the output current for the power converter, or both (para 0055, 0061-0062, and 0065), in order to provide more accurate monitoring and control of the system, which in turn will help improve efficiency and safety during operation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the reception of signaling indicating a magnitude of input or output currents of the power converter in the device of claim 1 of U.S. Patent No. 11,509,155, as did Maksimovic, so that the system could provide more accurate monitoring and control, which in turn would help improve efficiency and safety during operation.
With respect to claim 6 of the instant application, claim 1 of U.S. Patent No. 11,509,155 does not expressly disclose wherein the controller is configured to: receive signaling indicating a magnitude of an input voltage for the power converter, signaling indicating a magnitude of an output voltage for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input voltage for the power converter, the signaling indicating the magnitude of the output voltage for the power converter, or both.
Maksimovic discloses wherein the controller is configured to: receive signaling indicating a magnitude of an input voltage for the power converter, signaling indicating a magnitude of an output voltage for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input voltage for the power converter, the signaling indicating the magnitude of the output voltage for the power converter, or both (para 0055, 0061-0062, and 0064-0066), in order to provide more accurate monitoring and control of the system, which in turn will help improve efficiency and safety during operation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the reception of signaling indicating a magnitude of input or output voltages of the power converter in the device of claim 1 of U.S. Patent No. 11,509,155, as did Maksimovic, so that the system could provide more accurate monitoring and control, which in turn would help improve efficiency and safety during operation.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,509,155 in view of Nakao (US 2021/0091577).
With respect to claim 9 of the instant application, claim 1 of U.S. Patent No. 11,509,155 does not expressly disclose wherein the controller is configured to: control a conditioning circuit to precharge an input voltage the power converter, an output voltage of the power converter, or both; couple a first node of the power converter with the set of battery modules after precharging the input voltage the power converter, the output voltage of the power converter, or both; and couple a second node of the power converter with a load or power source after precharging the input voltage the power converter, the output voltage of the power converter, or both.
Nakao discloses an electric storage system which includes the use of a precharge unit (para 0329 and 0333-0339), in order to help suppress the occurrence of inrush current immediately after energizing a load and to help prevent the overcharge of an electric storage unit.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to control a conditioning circuit for precharge and to control the coupling between the components in the device of claim 1 of U.S. Patent No. 11,509,155, as did Nakao, so that the system could suppress the occurrence of inrush current after energizing a load or to help prevent the overcharge of an electric component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maksimovic (US 2014/0042815).
With respect to claim 1, Maksimovic discloses an apparatus, comprising: a controller (para 0065 and 0079-0081, also see para 0095) configured to: control a power converter configured to convert between a first voltage and a second voltage different than the first voltage (para 0064-0065 and 0079, also see 186 in Fig. 11); exchange signaling with each battery module of a set of battery modules (para 0095-0096, also see para 0053, 0081, and 0100), wherein the set of battery modules is configured to receive power from or output power to the power converter at the first voltage (para 0064, also see 182 in Fig. 11); and implement a set of battery management functions for the set of battery modules based at least in part on exchanging the signaling with each battery module of the set of battery modules (para 0065, 0083, 0092, and 0095).
With respect to claim 2, Maksimovic discloses the apparatus of claim 1, wherein, to control the power converter, the controller is configured to: selectively activate and deactivate one or more switches of the power converter (para 0065, 0079, and 0102).
With respect to claim 3, Maksimovic discloses the apparatus of claim 2, wherein, based at least in part on selectively activating and deactivating at least one switch of the one or more switches of the power converter, the controller is configured to control a duty cycle of the at least one switch (para 0065, 0079, and 0102).
With respect to claim 4, Maksimovic discloses the apparatus of claim 2, wherein, based at least in part on selectively activating and deactivating at least one switch of the one or more switches of the power converter, the controller is configured to operate the at least one switch according to a pulse-width modulation algorithm (para 0079 and 0102).
With respect to claim 5, Maksimovic discloses the apparatus of claim 1, wherein the controller is configured to: receive signaling indicating a magnitude of an input current for the power converter, signaling indicating a magnitude of an output current for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input current for the power converter, the signaling indicating the magnitude of the output current for the power converter, or both (para 0055, 0061-0062, and 0065).
With respect to claim 6, Maksimovic discloses the apparatus of claim 1, wherein the controller is configured to: receive signaling indicating a magnitude of an input voltage for the power converter, signaling indicating a magnitude of an output voltage for the power converter, or both; and control the power converter based at least in part on the signaling indicating the magnitude of the input voltage for the power converter, the signaling indicating the magnitude of the output voltage for the power converter, or both (para 0055, 0061-0062, and 0064-0066).
With respect to claim 7, Maksimovic discloses the apparatus of claim 1, wherein the controller is configured to: selectively activate and deactivate a first switch configured to selectively couple a first node of the power converter with the set of battery modules; and selectively activate and deactivate a second switch configured to selectively couple a second node the power converter with a load or power source (para 0055, 0059, 0065, and 0088, where the switch/switches are included in the DC-DC converters of Fig. 11 as well as additional switch/switches in the DC-AC inverter as shown in Fig. 16A).
With respect to claim 8, Maksimovic discloses the apparatus of claim 1, wherein the controller is configured to: control a contactor configured to selectively couple a first node of the power converter with the set of battery modules (para 0055, 0059, 0065).
With respect to claim 10, Maksimovic discloses the apparatus of claim 1, wherein the controller is configured to: monitor one or more operating characteristics of the power converter; and control the power converter based at least in part on the monitoring (para 0095-0096, also see para 0053 and 0064-0066).
With respect to claim 11, Maksimovic discloses the apparatus of claim 1, wherein, to implement the set of battery management functions for the set of battery modules, the controller is configured to: monitor a voltage output by each battery module of the set of battery modules; monitor a current output by each battery module of the set of battery modules; monitor an extent of charge for each battery module of the set of battery modules; monitor a capacity of each battery module of the set of battery modules; monitor a temperature of the set of battery modules; balance respective voltages, respective currents, or any combination thereof across a plurality of battery modules within the set of battery modules; selectively enable or disable a battery module of the set of battery modules; or any combination thereof (para 0064-0066 and 0095-0096, also see para 0052-0053, 0083, and 0092).
Please note that the term “or” in the claim language is interpreted where every individual aspect does not need to be met.  If the applicant’s intention is an interpretation where every action is carried out by the controller, then the term “and” should be used.
With respect to claim 12, Maksimovic discloses the apparatus of claim 1, wherein the controller is further configured to: communicate status information for the set of battery modules with an energy management system; and control the power converter and the set of battery modules based at least in part on signaling received from the energy management system (para 0095, also see para 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maksimovic (US 2014/0042815) in view of Nakao (US 2021/0091577).
With respect to claim 9, Maksimovic does not expressly disclose wherein the controller is configured to: control a conditioning circuit to precharge an input voltage the power converter, an output voltage of the power converter, or both; couple a first node of the power converter with the set of battery modules after precharging the input voltage the power converter, the output voltage of the power converter, or both; and couple a second node of the power converter with a load or power source after precharging the input voltage the power converter, the output voltage of the power converter, or both.
Nakao discloses an electric storage system which includes the use of a precharge unit (para 0329 and 0333-0339), in order to help suppress the occurrence of inrush current immediately after energizing a load and to help prevent the overcharge of an electric storage unit.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to control a conditioning circuit for precharge and to control the coupling between the components in the device of Maksimovic, as did Nakao, so that the system could suppress the occurrence of inrush current after energizing a load or to help prevent the overcharge of an electric component. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maksimovic (US 2014/0042815) in view of Mattos (US 2019/0288532).
With respect to claim 13, Maksimovic does not expressly disclose wherein the controller is implemented on a single semiconductor die.
Mattos discloses a power control system which implements control circuitry on
single/monolithic semiconductor die or on multiple/different semiconductor dies (para 0029
and abstract), in order to provide a means for choosing a preferred layout of the circuitry which will affect overall size of the structure and distance between the components.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the controller implementation on a single semiconductor die in the device of Maksimovic, as did Mattos, so that a means can be provided for choosing a preferred layout of the circuitry based on the overall size of the structure and distance between components.
With respect to claim 14, Maksimovic does not expressly disclose wherein the controller is implemented on a plurality of semiconductor dies.
Mattos discloses a power control system which implements control circuitry on
single/monolithic semiconductor die or on multiple/different semiconductor dies (para 0029
and abstract), in order to provide a means for choosing a preferred layout of the circuitry which will affect overall size of the structure and distance between the components.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the controller implementation on a plurality of semiconductor dies in the device of Maksimovic, as did Mattos, so that a means can be provided for choosing a preferred layout of the circuitry based on the overall size of the structure and distance between components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Onnerud (US 2010/0121511) and Kawamoto (US 2013/0278065).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859              

/EDWARD TSO/Primary Examiner, Art Unit 2859